Citation Nr: 0726378	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot fracture.

2.  Entitlement to service connection for residuals of a 
right foot fracture.

3.  Entitlement to service connection for left knee 
arthritis.

4.  Entitlement to service connection right knee arthritis.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for emphysema.

8.  Entitlement to service connection for arteriosclerotic 
heart disease.

9.  Entitlement to service connection for ulcers.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Board 
videoconference hearing in June 2007.  A transcript of that 
hearing has been associated with the claims folder.  

The issues of service connection for residuals of left knee 
arthritis, right knee arthritis, and ulcers are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record showing a 
current diagnosis of a left foot disorder.  

2.  There is no competent evidence of record showing a 
current diagnosis of a right foot disorder.  

3.  There is no competent evidence of record showing a 
current diagnosis of PTSD.  

4.  There is no competent evidence of a nexus between the 
veteran's hypertension and his period of active duty service.  

5.  There is no competent evidence of a nexus between the 
veteran's emphysema and his period of active duty service.  

6.  There is no competent evidence of a nexus between the 
veteran's arteriosclerotic heart disease and his period of 
active duty service.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left foot fracture 
is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  Service connection for residuals of a right foot fracture 
is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

4.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

5.  Service connection for emphysema is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  Service connection for arteriosclerotic heart disease is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arteriosclerosis and hypertension).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  If VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence that corroborates the veteran's 
testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see 
also Gaines v. West, 11 Vet. App. 353 (1998) (specific 
finding required as to whether the veteran engaged in combat 
with the enemy).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board finds that service connection is not in 
order for residuals of a left foot fracture, residuals of a 
right foot fracture, or PTSD.  Service connection requires 
the existence of a current disability.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
However, the evidence of record is completely negative for a 
diagnosis of any current foot condition.  In fact, at his 
June 2007 Board videoconference hearing, the veteran 
testified that he has not received any treatment for his feet 
since service and that no physician has indicated that he 
currently suffers from any foot condition as a result of 
fractures he sustained in service.  Furthermore, the evidence 
of record is completely negative for a diagnosis of PTSD or 
anxiety disorder.  Rather, the veteran was first diagnosed by 
the VA as having major depressive disorder in November 2002.  
During a December 2002 VA examination, he was found to be 
depressed, cooperative, pleasant, and with no apparent 
abnormalities in thought processes.  The veteran, a lay 
person not trained or educated in medicine, is not competent 
to offer an opinion as to the medical diagnosis of any of the 
disorders at issue.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Absent competent evidence of a current 
diagnosis of residuals of a left foot fracture, residuals of 
a right foot fracture, PTSD ,or anxiety disorder, service 
connection for these conditions must be denied.  

The Board further notes that the veteran has claimed service 
connection for emphysema as a result of nicotine dependence 
incurred in service.  However, the claim underlying the 
current appeal was received in December 2002.  For claims 
filed after June 9, 1998, the law prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active duty service.  38 
U.S.C.A. § 1103.

Review of the record reveals diagnoses of hypertension, 
emphysema, and arteriosclerotic heart disease.  The Board 
finds that service connection for these three disorders must 
also be denied.  First, service medical records do not 
reflect any chronic disability.  There is no evidence of 
diagnosis or treatment for hypertension, emphysema, or 
arteriosclerotic heart disease in service.  The veteran's 
December 1978 separation examination report noted that the 
veteran's lungs, chest, and heart were normal.  As a whole, 
the Board finds that the service medical records provide 
evidence against these claims.

There is no evidence of a diagnosis of hypertension, 
emphysema, arteriosclerotic heart disease until November 
2002, many years after the veteran's discharge.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Clearly, 
service connection is not in order based on chronicity in 
service or continuous symptoms of a disorder first seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.  

Finally, there is no competent evidence of a nexus between 
the veteran's hypertension, emphysema, and arteriosclerotic 
heart disease and his period of service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
That is, there is simply no medical evidence of record that 
establishes a relationship between the disorders at issue and 
the veteran's service in the military.  

As a whole, the post-service medical records provide evidence 
against these claims as they indicate disorders that began 
many years after service.  Again, the veteran's lay opinion 
as to the etiology of the disorders at issue is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for residuals of a 
left foot fracture, residuals of a right foot fracture, PTSD, 
hypertension, emphysema, and arteriosclerotic heart disease.  
38 U.S.C.A. § 5107(b).  Absent competent evidence of current 
disability or of a nexus between the disability and service, 
the evidence is not so evenly balanced as to require 
resolution of doubt in the veteran's favor. Id. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
June 2003, July 2003, and March 2004, as well as in the July 
2004 statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the July 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the September 2003 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), he 
was provided with such notice by letter dated March 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by correspondence dated March 2006.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as has 
been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA outpatient treatment 
records.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided lay evidence in the form of his own written 
statements and testimony at his June 2007 Board 
videoconference hearing.  As there is no indication of 
further outstanding evidence relating to the veteran's 
bilateral hearing loss disability, the Board is satisfied 
that the duty to assist has been met with regard to the 
veteran's claims for service connection for residuals of a 
left foot fracture, residuals of a right foot fracture, PTSD, 
hypertension, emphysema, and arteriosclerotic heart disease.  
38 U.S.C.A. § 5103A.


ORDER

Service connection for residuals of a left foot fracture is 
denied.

Service connection for residuals of a right foot fracture is 
denied.

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for hypertension is denied.

Service connection for emphysema is denied.

Service connection for arteriosclerotic heart disease is 
denied.


REMAND

The veteran seeks service connection for left knee arthritis 
and right knee arthritis.  As recently as April 2004, the 
veteran has been diagnosed by VA with degenerative joint 
disease of the knees.  A January 2004 VA orthopedic clinic 
note indicated that he veteran is tender to palpation along 
the medial joint line bilaterally, slightly bow-legged, and 
has stable varus valgus stress.  He alleges that his current 
bilateral knee condition began in service or, alternatively, 
that it is secondary to a foot fracture he sustained in 
service.  Service medical records confirm that the veteran 
received treatment for a fracture of the fifth metatarsal of 
his left foot in January 1977.  However, in March 2003, the 
veteran was diagnosed as having a contusion to the medial 
tibial plateau of the right knee without meniscal tear, which 
could be another contributing cause to his current bilateral 
knee condition.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In this 
case, the evidence is sufficient to trigger VA's duty to 
obtain a medical examination and opinion, based on a complete 
review of the claims folder, to determine the nature and 
etiology of the veteran's bilateral knee arthritis. Id.  To 
that end, a remand is required.   

In addition, the veteran seeks service for a gastrointestinal 
ulcer.  Although there is no current formal diagnosis of an 
ulcer associated with the veteran's claims file, he testified 
at his June 2007 Board videoconference hearing that currently 
takes ulcer medication.  The veteran contends that his 
current condition is the continuation of a gastrointestinal 
ulcer condition that first manifested in service.  Service 
medical records reveal evidence of chronic diarrhea, nausea, 
abdominal pain, and vomiting of blood.  A medical treatment 
note in March 1978 explicitly questioned the presence of 
ulcers in service.  However, an abdominal examination 
administered in September 1978 was found to be within normal 
limits.  Again, the Board finds that this evidence is 
sufficient to trigger VA's duty to obtain a medical 
examination and opinion, based on a complete review of the 
claims folder, to determine the nature and etiology of the 
any current gastrointestinal ulcer condition. Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled 
for a VA joints examination to determine 
the nature and etiology of any bilateral 
knee condition present.  The claims folder 
must be made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  

The examiner is asked to conduct a 
physical examination of the veteran's 
knees, as well as a review of the claims 
folder, with particular attention to his 
service medical records and the March 2003 
VA outpatient treatment note indicating a 
diagnosis of contusion to the medial 
tibial plateau of the right knee without 
meniscal tear.  First, the examiner should 
provide a diagnosis for any bilateral knee 
disorder present.  Second, for each 
diagnosis, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the bilateral knee 
disorder is related to the veteran's 
period of service, to include the left 
foot fracture sustained in January 1977.  
The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  All opinions provided should include 
a complete explanation.  If the examiner 
is unable to provide a requested opinion 
without resorting to speculation, the 
examination report should so state.

2.  The RO should arrange for the veteran 
to be scheduled for a VA gastrointestinal 
examination to determine the nature and 
etiology of any gastrointestinal ulcer 
condition present.  The claims folder must 
be made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  

If a current gastrointestinal disorder is 
found to be present and after the claims 
folder has been reviewed, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current gastrointestinal disability found 
was initially manifested during the 
veteran's period of service or is 
otherwise related thereto.  All opinions 
provided should include a complete 
explanation.  If the examiner is unable to 
provide a requested opinion without 
resorting to speculation, the examination 
report should so state.

3.  The RO should then readjudicate the 
issues on appeal.  If the disposition of 
any issue remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


